                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 17-6576-DMG (PLAx)                                      Date   May 7, 2019

 Title Edward J. Ortega v. County of Los Angeles, et al.                                Page     1 of 1

 Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                NOT REPORTED
               Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                          Attorneys Present for Defendant(s)
             None Present                                                 None Present


Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE RE SANCTIONS

        On April 23, 2019, this Court struck the filing of the various sets of jury instructions [Doc.
## 93, 97, and 101] for failure to comply with the Court’s Scheduling and Case Management Order
(“CMO”) [Doc. # 24] and ordered counsel to meet and confer and, no later than April 30, 2019,
file their agreed and disputed jury instructions in compliance with the CMO. [Doc. # 117.]
Counsel have failed to file their jury instructions. On May 1, 2019, counsel jointly filed an “index”
of jury instructions which appears to be a listing of titles of jury instructions without any
explanation as to why they have failed to comply with the Court’s April 23, 2019 Order or the
Court’s CMO (e.g., why they disagree on certain instructions, and what they propose as an
alternative). And counsel cannot claim they are unfamiliar with the Court’s procedures or how to
prepare for a trial in federal court.

       Accordingly, IT IS ORDERED that no later than May 10, 2019, counsel shall (1) file their
agreed and disputed instructions in compliance with the Court’s CMO and (2) show cause in
writing why sanctions should not be imposed for failure to comply with the Court’s Order.




 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
